DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018, 01/17/2020 and 02/21/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2016/0070264 A1) (Hu hereinafter).
Regarding claim 1, Hu discloses a method for controlling a movable object comprising:
obtaining an expected height of the movable object; obtaining a measured height of the movable object relative to a ground ([0041] - [0047], the UAV 102 may be operated relatively close to the ground 104 (e.g., low altitude) or relatively far from the ground 104 (e.g., high altitude). For example, a UAV 02 operating less than or equal to approximately 10 m from the ground may be considered to be at low altitude, while a UAV 102 operating at greater than or equal approximately 10 m from the ground may be considered to be at high altitude); and
controlling a height of the movable object according to the expected height and the measured height ([0011], the method comprises: receiving sensor data of the environment from one or more sensors carried on the unmanned aerial vehicle; determining, based on the sensor data and with aid of a processor, an environmental complexity factor representative of an obstacle density for the environment; determining, based on the environmental complexity factor and with aid of the processor, one or more operating rules for the unmanned aerial vehicle; receiving a signal indicating a desired movement of the unmanned aerial vehicle; and causing the unmanned aerial vehicle to move in accordance with the signal while complying with the one or more operating rules), ([0049], a UAV can be operated within various environments in accordance with one or more operating rules. In some embodiments, the one or more operating rules may provide ranges, limits, values, and the like for one or more aspects of the state of the UAV (e.g., altitude, latitude, longitude, roll, pitch, yaw, translational velocity, angular velocity, translational acceleration, angular acceleration, etc.)) and ([0112]).
Regarding claim 2, Hu discloses the method according to claim 1, as stated above, further comprising: tracking a target as the movable object flies at the expected height based on vision or according to a target signal (Abstract; [0055], any sensor suitable for collecting environmental information can be used, including location sensors (e.g., global positioning 
Regarding claim 3, Hu discloses the method according to claim 2, as stated above, wherein tracking the target according to the target signal includes tracking the target according to a signal of a global positioning system of the target ([0055], any sensor suitable for collecting environmental information can be used, including location sensors (e.g., global positioning system (GPS) sensors)).
Regarding claim 4, Hu discloses the method according to claim 2, as stated above, wherein tracking the target includes:
maintaining a horizontal distance between the movable object and the target at a first constant value or within a first preset range; or maintaining a linear distance between the movable object and the target at a second constant value or within a second preset range ([0005], [0049] and [0051] – [0052]).
Regarding claim 5, Hu discloses the method according to claim 1, as stated above, wherein:
the expected height includes a height of the movable object relative to a reference point; and the reference point includes at least one of a measurement point, a starting point, or an input value (0084]).
Regarding claim 6, Hu discloses the method according to claim 1, as stated above, wherein:
the expected height includes a height of the movable object relative to a reference point; and a height of the reference point is an average of ground height within a preset time duration or within a preset distance ([0073]).
Regarding claim 7, Hu discloses the method according to claim 1, as stated above, wherein:

each of the sensors includes at least one of a binocular camera, an ultrasonic sensor, an air pressure gauge, a millimeter wave radar, or a laser [0055]).
Regarding claim 8, Hu discloses the method according to claim 1, as stated above, wherein:
the measured height of the movable object relative to the ground is obtained through sensors by: selecting a first measurement signal of a first one of the sensors and one or more second measurement signals of one or more second ones of the sensors according to a position of the movable object ([0059]); and determining the measured height of the movable object relative to the ground by fusing the first measurement signal and the one or more second measurement signals according to a Kalman filter algorithm ([0069]); and
each of the sensors includes at least one of a binocular camera, an ultrasonic sensor, an air pressure gauge, a millimeter wave radar, or a laser ([0055]).
Regarding claim 9, Hu discloses the method according to claim 1, as stated above, further comprising: determining the measured height of the movable object relative to the ground according to a measurement signal of an ultrasonic sensor, in response to a distance of the movable object relative to the ground being smaller than or equal to a first threshold ([0055] and [0067]).
Regarding claim 10, Hu discloses the method according to claim 1, as stated above, further comprising: fusing a measurement signal of an ultrasonic sensor and a measurement signal of a binocular camera according to a Kalman filter algorithm to obtain the measured 
Regarding claim 11, Hu discloses the method according to claim 1, as stated above, further comprising: determining the measured height of the movable object relative to the ground according to a measurement signal of a binocular camera, in response to a distance of the movable object relative to the ground being larger than a second threshold and smaller than or equal to a third threshold ([0067]).
Regarding claim 12, Hu discloses the method according to claim 1, as stated above, further comprising: determining the measured height of the movable object relative to the ground according to a measurement signal of an air pressure gauge, in response to a distance of the movable object relative to the ground being larger than a third threshold (0055]).
Regarding claims 13-24, the elements contained in claims 13-24 are substantially similar to elements presented in claims 1-12, respectively, except that they set forth the claimed invention as an apparatus rather than a method and are rejected for the same reasons as applied above.
Regarding claim 25, the elements contained in claim 25 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an unmanned aerial vehicle (UAV) rather than a method and is rejected for the same reasons as applied above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HUYNH/Examiner, Art Unit 3661